Title: Thomas Jefferson to Seth Pease, 23 May 1809
From: Jefferson, Thomas
To: Pease, Seth


          Sir  Monticello May 23. 09.
           I beg leave to present to your notice the bearer hereof mr Isham Lewis, a nephew of mine who proposes to become a resident of the Missisipi or Orleans territory. you will find him to be of excellent dispositions, correct in his conduct, and of a sound understanding, little aided only by a common education.  he wishes to find employment in the business of surveying; and it is to request you to aid him in effecting this desire that I take the liberty of recommending him to your patronage. I would not do it, were he not worthy of your entire confidence, and possessing qualities which might render him useful & of value to you. he is without resources, but in his own industry; and has learnt only the common principles of surveying, having had as yet but little opportunity of practising it. but he has the capacity and the desire of advancing himself in it’s higher branches, and if favored by proper opportunities, will make himself eminent. having his welfare & success much at heart, I sollicit your good offices for him, and will consider any assiss  service you may be so good as to render him in the way of emploiment as done to myself; and I take this opportunity of assuring you of my great esteem & respect.
          
            Th:
            Jefferson
        